 

 

Case 1:18-cv-08653-VEC-SDA Document 184 Filed 01/06/21 Page 1 of 4

CASE: 1:18-CV-08653-VEC, Valerie E. Caproni
RECEDED
SDNY PRG 2E OFFICE D. G. SWEIGERT, C/O
yy peas “ GENERAL DELIVERY
2021 SAN -6 PM 2:47 ih

ROUGH AND READY, CA 95975
Spoliation-notice(@mailbox. ore

  

January 4, 2021

HON. Valerie E. Caproni, district judge
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

SUBJ: NOTICE OF INTENT TO FILE APPEAL WITH THE SECOND CIRCUIT
REF: (1) 28 U.S.C. § 1292(a)(1) (see (a)(2) and (a)(3)
MAY IT PLEASE THE COURT,

As you know the undersigned is a pro se non-attorney Plaintiff who has completed one half
semester of law school before withdrawing from the law program after the first semester mid-
term examinations. Plaintiff was in academic good standing when he withdrew.

ISSUE NO. ONE: Extensions of time to file Answers for the Defendant

With all due respect, concerning the ORDER Docketed as no. 180, the undersigned has serious
questions about the interpretation of law that was relied upon to provide the Defendant an
additional thirty (30) days to respond to the Second Amended Complaint (SAC) (Dk. 88) after
previously ordered twice to provide an ‘““Answer” to the SAC over one year ago; see magistrate’s
reliance on Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 475 (2d Cir. 2006) (citation
omitted). The magistrate’s interpretation of Triestman involves a controlling question of law and
appears to be in clear error.

The Triestman v. F_B.P. case addresses liberal pleading standards and nothing else. In fact, the
Tiriestman court opined, “ “and that pro se status "does not exempt a party from compliance with
relevant rules of procedural and substantive law," Traguth, 710 F.2d at 95 (citation omitted).”

The lavish over-compensation of extended deadlines granted to the Defendant is breathtaking.
Over a year has passed since the magistrate “ordered” the Defendant to file an “Answer” to the
operative SAC (Dkt. 88). This is the latest example of deadlines that have been extended weeks
and months into the future after the Defendant failed to comply with the Federal Rules of Civil
Procedure (Fed. R. Civ. Proc.).

 

 
 

 

CASE: 1:18-CV-08653-VEC, Valerie E. Caproni

Further, the magistrate apparently feels it is necessary to admonish the Plaintiff in his Report and
Recommendation (R&R) Dkt. 181 for availing himself of authorized amendments to pleadings
as articulated in the Fed. R. Civ. Proc. The Plaintiff has done nothing worthy of the magistrate’s
“shaming” related to the so-called “clogging of the docket”, as expressed in the R&R (Dkt.
181).

The Defendant has been engaged in three years of federal litigation in the Eastern District of
Virginia and has been admonished by the presiding judge in that matter to submit documents
according to the deadlines promulgated by the Fed. R. Civ. Proc., see Steele v. Goodman. The
Defendant is knowledgeable about the need to comply with Fed. R. Civ. Proc. Deadlines.

Pursuant to ref: (1) and with regards to Dkt. 180 the undersigned requests that this district court
agree that this matter of the magistrate’s ORDER (Dkt. 180) should be reviewed by the Second
Circuit Court of Appeals. Therefore, the undersigned seeks permission from this Court to file an
interlocutory appeal pursuant to the collateral order doctrine.

The Plaintiff hereby requests an additional ten (10) days to prepare any required pleadings for
the Second Circuit Court of Appeals.

issue No. 2: Preliminary Injunctive Relief

With regards to the matter described in the magistrate’s R&R (Dkt. 181). As the Court is aware,
when a party loses a motion for a preliminary injunction, an immediate appeal is allowed.

The R&R (Dkt. 181) is representative of the Preliminary Injunctive Relief (P.I.R.) process,
which is presently incomplete as to finality of judgements (required for appeal). The body of
documents yet to be filed (Defendant’s reply to Plaintiff's opposition to the R&R and the final
order of the district court on granting or denying the Plaintiffs P.IL.R. motions have yet to be
docketed.

The Plaintiff wishes to avoid another ten (10) month delay from the time a motion for P.LR. is
filed (see Dkt. 68, 69 and 71) until such motions are dismissed as moot.

If the magistrate allows several weeks (rather than five (5) days as articulated in the Fed. R. Civ.
Proc.) for the Defendant to file his reply to the Plaintiff opposition to the R&R (Dkt. 181), then
the Plaintiff must contend with two separate and independent requests for appellate review.

To conserve the scarce resources of the Second Circuit, it may be advisable to have both issues
consolidated into one omnibus appeal package, which would encompass Dkt. 180 and Dkt. 181
and the downstream documents that would conclude the P.I.R. matter to a degree of finality

This underscores the need for a ten (10) day extension of any appellate deadlines associated with
Issue No, One, Dit. 180.

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 184 Filed 01/06/21 Page 3 of 4

CASE: 1:18-CV-08653-VEC, Valerie E. Caproni

SUMMARY
Timing would create a hardship on the Plaintiff to file two (2) separate petitions for appeal.

The magistrate’s ORDER (Dkt. 180) is presently ripe for appellate review if the Court agrees
with the Second Circuit to allow a hearing of a collateral issue which does not impact the
Defendant’ s rights.

This underscores the need for a ten (10) day extension of any appellate deadlines associated with
Issue No. One, magistrate’s ORDER (Dkt. 180).

Therefore, the Plaintiff seeks a ten (10) day extension of any appellate filing deadline requiring a
petition or like pleading.

Thank you for your kind consideration of this matter.

Respectfully,
9 af

D. George’ Sweigert

Plaintiff
p> of

Courtesy copy provided:

Catherine O'Hagan Wolfe

Clerk of the Court

Second Circuit Court of Appeals

Thurgood Marshall United States Courthouse
40 Foley Square

New York, New York 10007
 

 

in, eee ne GE UU!” Tr rere

7 Case 1:18-cv-08653-VEC-SDA Document 184 Filed 01/062 tr gee 10 THE LEFT OF THE POSTAGE | _ - fF
$7.75

a - SACKING? NUMBER a = -

ena tee
_ _ | BE
PRESS FIRMLY TO SEAL | RP PLAT TRATE "Rap ane oh aa
\ ein | ! POSTAGE 8544

| 9505 5067 1486 1004 3934 08

   

U.S. POSTAGE

  

9494104

 

--- FOLD HERE -

 

 

i : corm !
FL. wrtthtt I OF |

MAIL | Fron: ae |

D. G. SWEIGERT, C/0

 

(—y OUNITED STATES |
Ba POSTAL SERVICE @

 

= Expected delivery date specified for domestic use.
= Most domestic shipments include up to $50 of insurance (restrictions apply).*

 

1 GENERAL DELIVERY
@ USPS Tracking® included for domestic and many international destinations. ROUGH AND READY, CA 95975
= Limited international insurance.** | Spoliation-norice@mailb Ox.ONS

@ When used internationally, a customs declaration form is required.

“Insurance does not cover certain items. For details regarding claims exclusions see the
Domestic Mail Manual at hitp://pe.usps.com. .

™ See International Mail Manual at fittp://pe.usps.com for availability and limitations of coverage.

 

FLAT RATE ENVELOPE.

ONE RATE @ ANY WEIGHT | | PRO SE OFFICE, Room 200
U.S. District Court
’ 500 Pear! Street
New York, New York 10007-1312 /

| TRACKED #INSURED = ®=gerzrop rc

EP14F May 2020 , | Oo QO _|
PS00001000014 OD: 12 1/2x 91/2 USPS.COM/PICKUP | / | o

 

Misuses may be a violation of federal law. This package is not for resale. EP14F @ U.S. Postal Service; May 2020; All rights reserved.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This packaging is the property of the U.S. Postal Service® and is provided solely for use in sending Priority Mail® and Priority Mail International? shipment

 

 

 

 
